Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Claim Rejections - 35 USC § 103

1.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


2.	Claims 19, 21-34 and 36-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bentz et al. (WO 2010/144081 (provided in the IDS)), in view of Ramanujam et al. (US 2011/0112435 (provided in the IDS)) and further in view of Choudhary (Rapid Estimation of Lycopene Concentration in Watermelon and Tomato Samples by Fiber Optic Visible Spectroscopy (provided in the IDS)) and Darvin et al. (Determination of Beta Craotene and Lycopene Concentrations in Human Skin Using Resonance Raman Spectroscopy (provided in the IDS)). 

3.	Addressing claim 19, Bentz discloses an apparatus for optical analysis of an associated tissue, the apparatus comprising: 
a spectrometer configured to obtain measured data representative of an optical spectrum of the associated patient tissue, the measured data including measured information from across a plurality of wavelengths of light, the spectrometer comprising a light source (see abstract, [0025], [0047] and Fig. 2; laser is the excitation light source; spectrometer/spectrograph for detecting raman optical spectrum; optical spectrum by definition is including information related to a plurality of wavelengths of light; the definition of optical spectrum is given by applicant’s specification paragraph [0031]);
an optical detector (see abstract, [0025] and Fig. 1, element 116);
an interventional device coupled to the spectrometer and configured to be inserted into the associated tissue, the interventional device comprising one or more guides configured to guide photons from the light source to an exit position on a distal end of the interventional device from which the photons are emitted, and guide photons from an entry position on the distal end of the interventional device to the optical detector to enable obtaining the measured data at a position of the distal end of the interventional device (see abstract, Figs. 1-2, [0025] and [0029], fiber tissue probe both emit photon from exit position and receive/collect photon from the entry position; exit and entry position is the same position; the tissue probe 228 is the elongated probe; this connect to the optical module 208 and light source; the elongated probe also connects to detector module/optical detector 238);

However, Bentz does not disclose optical spectrum is a diffuse reflectance spectrum and the interventional device configured with the exit position and the entry position spatially positioned to enable obtaining the measured data by Diffusive Reflectance Spectrometry. In the same field of endeavor, Ramanujam discloses diffuse reflectance spectrum and the interventional device configured with the exit position and the entry position spatially positioned to enable obtaining the measured data by Diffusive Reflectance Spectrometry (see [0006-0007], [0033] and Fig. 2B; Ramanujam used diffusive reflectance spectrometry therefore the distance between exit and entry position is at least minimum to allow for diffusive reflectance spectrometry to work correctly; exit position 212-213 is spatially position from entry position 214). In the same field of endeavor, Choudhary discloses using diffuse reflectance spectrum to detect lycopene and beta-carotene concentration (see pages 34-43; the Figures in pages 34-43 clearly disclose measure lycopene concentration base analysis of spectra). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bentz to use a diffuse reflectance spectrum as taught by Ramanujam and Choudhary because using a different type of spectroscopy only require routine skill in the art and a popular technique that takes advantage of the non-fluorescent absorbers and scatterers in tissue to distinguish between benign tissues and malignant tissues (see Ramanujam’s paragraph [0007] and Choudhary’s pages 17-18). 
Bentz explicitly discloses a processor configured to received the measured data, determine from the measured data a first parameter that indicates carotenoids concentration (carotenoids include lycopene) (see [0013-0014], [0031], [0040-41], 
Regarding limitations “determine, from the first parameter, a second parameter indicative of that indicates a tissue type of the associated patient tissue, wherein the second parameter is determined by comparing the first parameter to predetermined lycopene concentration levels for different tissue types corresponding to different tissue structures”. Examiner interprets the claim limitation according to applicant specification 

4.	Addressing claims 30 and 34, it would have been obvious to one of ordinary skill in the art at the time of the invention that the apparatus performs the method and the apparatus require a computer program to operate therefore claims 30 and 34 are being rejected for the same reason as claim 19. 

5.	Addressing claims 22-23 and 27, Bentz discloses:
determining a third parameter being a concentration of a chromophore other than lycopene (see Fig. 3, [0019], [0049-0053] and [0062-0068]; measure concentration of beta carotene); 
wherein the processor is further arranged for determining a scattering parameter based on the measured data including the measured information across the plurality of wavelengths of light (see abstract, [0010] and [0039-0040]; Bentz’s apparatus detect scattering Raman light from the sample; this is the measure data; measure the intensity of the Raman scattered light, processing the Raman scattered light and determine molecule type is determining a scattering parameter); 
wherein the apparatus further comprises a database operably connected to the processor (see [0049]; obvious to one of ordinary skill in the art that determine concentration base on intensity of signal would require a database connect to a processor; the database store the profile; compare the intensity to the profile to determine concentration of molecule).

Addressing claims 21 and 24-26, Ramanujam discloses:
Ramanjujam used diffusive reflectance spectrometry therefore the distance between exit and entry position is at least minimum to allow for diffusive reflectance spectrometry to work correctly); 
a first guide configured to guide photons from the light source to an exit position on a distal end of the interventional device, the photons being emittable from the exit position (see Fig. 2B and [0036]; element 212); and 
wherein the exit position and the entry position are spatially separated and spatially oriented so that, upon positioning the distal end of the interventional device adjacent to the associated patient tissue, the photons emittable at the exit position and subsequently collectable at the entry position are diffusive photons which experience multiple scattering events (see Fig. 2B, exit position 212-213 is spatially position from entry position 214);
wherein the exit position and the entry position are spatially separated and spatially oriented so that, upon positioning the distal end of the interventional device adjacent to the associated patient tissue, the entry position is not intersected by ballistic photons emitted from the exit position, when the distal end of the interventional device is placed adjacent to an associated patient sample (see Fig. 2B, exit position 212-213 is spatially position from entry position 214).

Addressing claims 28-29, 31-33 and 36-37, Choudhary discloses:
database; fitting the measured data to a mathematical model; curve fitting, accessing a look-up table and multivariate analysis (see pages, 21-22, 24-25, 32, 38 and Fig. 4.4; store data and compare data to literature value require database and look-up table; the database and look-up table . 

6.	Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bentz et al. (WO 2010/144081 (provided in the IDS)), in view of Ramanujam et al. (US 2011/0112435 (provided in the IDS)), further in view of Choudhary (Rapid Estimation of Lycopene Concentration in Watermelon and Tomato Samples by Fiber Optic Visible Spectroscopy (provided in the IDS)), Darvin et al. (Determination of Beta Craotene and Lycopene Concentrations in Human Skin Using Resonance Raman Spectroscopy) and applicant admit prior art. 

7.	Addressing claim 35, Bentz does not disclose wherein the light source is configured to modulate each of the plurality of wavelengths of light with a different modulation frequency and the optical detector is configured to demodulate each of the modulated plurality of wavelengths of light defected. However, this is known in prior art as applicant admit this had been done in application WO2009/153719 (see [0112])). . 
 
Response to Arguments

Applicant's arguments filed 05/17//21 have been fully considered but they are not persuasive. Applicant argues the references do not disclose limitation “determine, from the first parameter, a second parameter indicative of that indicates a tissue type of the associated patient tissue, wherein the second parameter is determined by comparing the first parameter to predetermined lycopene concentration levels for different tissue types corresponding to different tissue structures”. Applicant argues Bentz discloses merely that “identifying and quantifying these and other carotenoids in the tissues of subjects can be used to provide an indicator of the subjects' risk of developing the cancer, the presence and extent of the cancer, and/or the efficacy of any kind of cancer treatment,” without providing any disclosure of how such identification and quantification would be performed. Applicant’s argument is not persuasive because Bentz disclose low level of lycopene concentration indicate prostate cancer (see [0052]). Comparison to the acceptable level of lycopene concentration is performed in order to determine whether lycopene concentration level is high or low. Bentz discloses level of lycopene concentration help determine if the tissue type is normal or cancerous. This is identification and quantification. Identify lycopene concentration is identification and determine that low level of lycopene concentration mean cancerous tissue is quantification. According to applicant’s specification paragraphs [0022-0023], [0034], . 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031.  The examiner can normally be reached on Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793